



COURT OF APPEAL FOR ONTARIO

CITATION: Brown v. Ontario, 2014 ONCA 806

DATE: 20141117

DOCKET: M44293 (C59327)

Cronk, Gillese and Rouleau JJ.A.

BETWEEN

Sylviette Rita Brown, Trustee

Respondent/

Appellant in appeal

and

Her
    Majesty the Queen in Right of Ontario,

Eric
    Jolliffe, Chief of Police for the Regional Municipality of York,

Paul
    Pedersen, York Regional Police Superintendent,

Keith
    Merith, York Regional Police Superintendent,

Christopher
    Armstrong, York Regional Police Detective,

Constable
    Jim Wright, York Regional Police Detective,

Constable
    Jane Doe 1, John Doe 1, John Doe 2 and John Doe 3

Moving Parties/

Respondents in appeal

Sylviette Brown, in person

David Elman, for the respondents

Heard and released orally: November 12, 2014

ENDORSEMENT

[1]

The moving parties, the respondents in the underlying appeal, move to
    quash this appeal on the basis that the order sought to be appealed is
    interlocutory, rather than final, in nature, among other grounds.

[2]

At the commencement of oral argument, the appellant sought an
    adjournment of the motion pending the determination of a recusal motion brought
    by her in the Superior Court, apparently scheduled for argument on December 2,
    2014, and to provide her with time to perfect her appeal.  The litigation
    between the parties has been marked by numerous adjournments, requested or
    occasioned by the appellant.  Neither the perfection of the appellants appeal
    nor the determination of her unrelated recusal motion concerning the Superior
    Court case management judge is necessary for adjudication of the respondents
    motion to quash in this court.  Accordingly, we denied the appellants request
    for an adjournment.

[3]

Turning to the merits of the motion to quash, the order in question is
    an order of a Superior Court judge denying an adjournment and setting a date
    for argument of the respondents pending motion to strike the appellants
    statement of claim.  This type of order does not affect the substantive merits
    of the dispute between the parties or their final rights.  The order, therefore,
    is clearly interlocutory in nature, any appeal from which lies to the
    Divisional Court with leave rather than to this court.  On this ground alone,
    the appeal must be quashed.

[4]

The motion is allowed and the appeal is quashed for want of
    jurisdiction.  Costs of the motion are awarded to the moving parties, fixed in
    the amount of $2,000, inclusive of all disbursements and applicable taxes.

E.A. Cronk J.A.

E.E. Gillese J.A.

Paul Rouleau J.A.


